EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ari M. Bai on 14 April 2022.

The application has been amended as follows: 
In the claims (as filed on 11 August 2020): 
Claim 1 now reads as follows: 
1. 	A pedicle screw assembly, comprising:
a pedicle screw, comprising 
a screw body defining a proximal portion and a distal portion, 
a first channel and a second channel defined within the screw body, each of the first and second channels including a first portion extending parallel to a longitudinal axis of the screw body and a second portion that is curved away from the respective first portion and the longitudinal axis of the screw body, the first and second channels not in communication with each other,
a first opening defined along a first lateral side of the screw body and in communication with the first channel, 
a second opening defined along a second lateral side of the screw body and in communication with the second channel; and
an anchor defining an anchor body configured for being partially disposed within the screw body to engage the pedicle screw to a surgical site, the anchor body comprising: 
a base portion defining a first side and a second side opposite the first side, 
a first anchor member integral with and extending orthogonally from the first side of the base portion and configured for insertion within the first channel of the pedicle screw, and 
a second anchor member integral with and extending orthogonally from the second side of the base portion and configured for insertion within the second channel of the pedicle screw. 

	In claim 5 / ll. 5, “the second channel.” now reads “the second channel, respectively.”

	Claims 2 and 7 are cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a pedicle screw assembly comprising a pedicle screw comprising two channels defined within the screw body, each of the channels including a first portion extending parallel to a longitudinal axis of the screw body and a second portion curved away from the respective first portion and the longitudinal axis, the first and second channels not in communication with each other, and first and second openings in sides of the screw body in communication with a respective channel; and an anchor comprising a base portion and first and second anchor members integral with and extending orthogonally from the base portion and configured for insertion within a respective channel, as structurally recited in newly examiner’s-amended claims 1, 3-6, 8, and 9. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,128,666 to Falahee discloses an anchor that extends out of a screw along a curved path (FIG. 3), but does not disclose that the anchor comprises a base portion and anchor members integral with the base portion. 
U.S. Patent No. US 8,491,584 to Fagan discloses a device with channels 86 extending along a longitudinal axis and an anchor 143 that is guided along the channels to extend out of the device (FIG. 3), but does not disclose that the channels each have a first portion parallel to the longitudinal axis and a second portion curved away from the respective first portion and the longitudinal axis. 
U.S. Patent No. US 5,976,139 to Bramlet discloses a screw having channels (defined by 477) which extend into a lumen of the screw, and an anchor that is configured for insertion into the channels (FIGs. 45-46), but does not disclose that the channels are not in communication with each other. 
U.S. Patent No. US 8,998,966 to Yap et al. discloses a screw with channels through which an anchor is guided and deployed (FIGs. 17-18), but does not disclose that the channels each have a first portion parallel to the longitudinal axis and a second portion curved away from the respective first portion and the longitudinal axis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775